Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 25, 2001, convicting defendant, upon her plea of guilty, of murder in the second degree, and sentencing her to a term of 18 years to life, unanimously affirmed.
After a thorough inquiry, at which defendant received an ample opportunity to advance her claims in writing and through her counsel’s extensive arguments, the court properly exercised its discretion in denying defendant’s motion to withdraw her guilty plea (see People v Frederick, 45 NY2d 520, 525). The record establishes that defendant’s plea was knowing, intelligent, and voluntary. Defendant’s factual allocution was clearly sufficient and cast no doubt on her guilt (see People v Toxey, 86 NY2d 725). Although defendant alleged that she felt pressured by loyalty to her codefendants (one of whom was her boyfriend), who would not have been permitted to plead guilty unless she did likewise, defendant’s plea met the constitutional standards for this type of arrangement (see People v Fiumefreddo, 82 NY2d 536).
We perceive no basis for a reduction of sentence. Concur— Williams, P.J., Mazzarelli, Sullivan, Rosenberger and Gonzalez, JJ.